DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on 4/7/22 is acknowledged.  
Claims 16-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/7/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the light source" in last 4 lines.  Claim 15 recites the limitation "the reference workpiece" in last 4 lines.  Claim 15 recites the limitation "the reception light signal" in last 4 lines.  Claim 15 recites the limitation "the light receiver" in last 4 lines.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, it will be assumed that claim 15 previously recites the following limitation: 
“an acquirer to acquire a measurement value indicating a displacement of a reference workpiece on basis of a reception light signal received from a displacement meter, the displacement meter comprising a light source to emit light to the reference workpiece and a light receiver to receive reflected light from the reference workpiece and output the reception light signal, the reference workpiece serving as a standard of a measurement target”.  
Claim Rejections - 35 USC § 102
Rejection withdrawn in light of the amendment. 
Allowable Subject Matter
Claim 1-14, 27 are allowed.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
While, Cai teaches the following: 
15. A setpoint adjustment apparatus for a displacement meter, the setpoint adjustment apparatus comprising: 
a storage to store setpoints defining measurement conditions for measurement of a reference workpiece serving as a standard of a measurement target (claim 23, displacement targets “The system of claim 14, wherein the track unit comprises: one or more processors; and one or more memory for maintaining a set of program instructions, wherein the program instructions are configured to cause the one or more processors to: acquire one or more previous displacement targets, the acquired one or more previous displacement targets being stored in the one or more memory; and feed forward the acquired one or more previous displacement targets to control the actuator in order to reduce the effective phase delay of the feed forward.”) and store a desired measurement value for evaluation of a result of measurement (claim 20, height target, “and one or more memory for storing the height target of a position of the light beam reflected from the surface of the substrate and a set of program instructions, wherein the program instructions are configured to determine a height error value of the surface of the substrate based on the measured position of the light beam at the sensor and a height target”), the setpoints comprising an initial setpoint (claim 23, “The system of claim 14, wherein the track unit comprises: one or more processors; and one or more memory for maintaining a set of program instructions, wherein the program instructions are configured to cause the one or more processors to: acquire one or more previous displacement targets, the acquired one or more previous displacement targets being stored in the one or more memory; and feed forward the acquired one or more previous displacement targets to control the actuator in order to reduce the effective phase delay of the feed forward.”); 
a setter to set the initial setpoint as an applying setpoint to be used in measurement of the measurement target (paragraphs, 29, 30, 42-51, displacement targets); 
an acquirer to acquire a measurement value indicating a displacement of the reference workpiece using the initial setpoint (paragraph 23, optical sensors, “In one embodiment, the system 100 includes a height error detection system 104 configured to measure height error of a surface of the substrate 101 at a position of inspection on the surface. In another embodiment, the height error detection system 104 includes one or more optical sensors 114 configured to detect height error values 118 on the surface of the substrate 101 at a position of inspection on the surface of the substrate 101. The one or more optical sensors 114 for use in the height error detection system 104 may include any optical sensor suitable for height error detection known in the art. For example, the one or more height error detection optical sensors 114 may include, but are not limited to, one or more bi-cell detectors, one or more quad-cell detectors, one or more line CCD detectors, one or more line CMOS detectors or the like. Optical configurations suitable for implementation in the height error detection system 114 are described in greater detail further herein”); 
a determiner to determine whether the measurement value acquired by the acquirer using the initial setpoint is within a range of the desired measurement value (paragraph 24, 40, “For example, the height error signal 118 may be generated by subtracting the measured height of the surface of the substrate 101 from the preset height target 116.”); and 
a changer to change the applying setpoint to another setpoint different from the initial setpoint (paragraph 29, “In another embodiment, the feed forward control system 112 is responsive to the measured one or more displacement measurement values 120 from the one or more displacement measurements with the one or more height error values 118 from the one or more height error measurements to generate one or more displacement targets 122. For example, the one or more displacement targets 122 may be generated by adding the one or more height error values 118 to the one or more displacement values 120.”), 
wherein when the measurement value is determined to be within the range of the desired measurement value, the initial setpoint set by the setter is employed as the applying setpoint (claim 11, a zero height error and zero displacement would not change the displacement target, “wherein the feed forward control system configured to combine the one or more displacements with the one or more height errors to generate one or more displacement targets is further configured to: add the one or more displacements with the one or more height errors to generate one or more displacement targets”), and 
when the measurement value is determined to be out of the range of the desired measurement value, the changer changes the applying setpoint to another setpoint different from the initial setpoint (paragraph 29, “In another embodiment, the feed forward control system 112 is responsive to the measured one or more displacement measurement values 120 from the one or more displacement measurements with the one or more height error values 118 from the one or more height error measurements to generate one or more displacement targets 122. For example, the one or more displacement targets 122 may be generated by adding the one or more height error values 118 to the one or more displacement values 120.”).
1. A setpoint adjustment apparatus for a displacement meter, the setpoint adjustment apparatus comprising: 
an acquirer to acquire a measurement value indicating a displacement of a reference workpiece on basis of a reception light signal received from a displacement meter, the displacement meter comprising a light source to emit light to the reference workpiece and a light receiver to receive reflected light from the reference workpiece and output the reception light signal, the reference workpiece serving as a standard of a measurement target (paragraph 23, optical sensors, “In one embodiment, the system 100 includes a height error detection system 104 configured to measure height error of a surface of the substrate 101 at a position of inspection on the surface. In another embodiment, the height error detection system 104 includes one or more optical sensors 114 configured to detect height error values 118 on the surface of the substrate 101 at a position of inspection on the surface of the substrate 101. The one or more optical sensors 114 for use in the height error detection system 104 may include any optical sensor suitable for height error detection known in the art. For example, the one or more height error detection optical sensors 114 may include, but are not limited to, one or more bi-cell detectors, one or more quad-cell detectors, one or more line CCD detectors, one or more line CMOS detectors or the like. Optical configurations suitable for implementation in the height error detection system 114 are described in greater detail further herein”; paragraph 35-36, “[0035] In another embodiment, the height error detection system 104 includes one or more sensors 312. In another embodiment, the one or more sensors 312 are configured to monitor one or more characteristics of light reflected from the surface of the substrate 306. For example, the one or more sensors 312 may measure, but are not limited to, one or more height error values 118 of the surface of the substrate 306. In another embodiment, the light beam reflected by a portion of the substrate 306 is collected by a lens collector 310, focused and directed to the sensor 312. The one or more sensors 312 of the height error detection system 104 may include any appropriate sensors known in the art capable of detecting a light beam generated by the one or more light sources 302. Fox example, the one or more sensors 312 may include, but are not limited to, one or more bi-cell detectors, one or more quad-cell detectors, one or more line CCD detectors, one or more line CMOS detectors or the like. Upon receiving a reflection beam from the surface of the substrate 304, the one or more sensors 312 convert the received light into one or more height error values 118.[0036] It is further recognized herein that the height error detection system 104 may include any number of additional optic elements to carry out the described embodiments. For example, the height error detection system 104 may further include, but is not limited to, a set of optic components suitable for directing and/or focusing light beams from the one or more light sources 302 onto the surface of the substrate 306. By way of another example, the height error detection system 104 may include, but is not limited to, a set of optic components for collecting and/or reflecting a light beam from the surface of the substrate 306 onto a portion of the one or more sensors 312.”); 
a storage comprising a storage area for storing an applying setpoint to be used in measurement of the reference workpiece, the storage being configured to store setpoints defining measurement conditions for measurement of the reference workpiece (claim 23, displacement targets “The system of claim 14, wherein the track unit comprises: one or more processors; and one or more memory for maintaining a set of program instructions, wherein the program instructions are configured to cause the one or more processors to: acquire one or more previous displacement targets, the acquired one or more previous displacement targets being stored in the one or more memory; and feed forward the acquired one or more previous displacement targets to control the actuator in order to reduce the effective phase delay of the feed forward.”) and store a desired measurement value to be compared with the measurement value (claim 20, height target, “and one or more memory for storing the height target of a position of the light beam reflected from the surface of the substrate and a set of program instructions, wherein the program instructions are configured to determine a height error value of the surface of the substrate based on the measured position of the light beam at the sensor and a height target”); 
a determiner to determine whether the measurement value acquired by the acquirer in measurement of the reference workpiece using the applying setpoint is within a range of the desired measurement value (paragraph 24, 40, “For example, the height error signal 118 may be generated by subtracting the measured height of the surface of the substrate 101 from the preset height target 116.”); and 
a changer to change the applying setpoint, wherein when the measurement value is determined to be within the range of the desired measurement value, the applying setpoint used in acquisition of the measurement value is employed as the applying setpoint to be used in inspection of a measurement target (claim 11, a zero height error and zero displacement would not change the displacement target, “wherein the feed forward control system configured to combine the one or more displacements with the one or more height errors to generate one or more displacement targets is further configured to: add the one or more displacements with the one or more height errors to generate one or more displacement targets”), and when the measurement value is determined to be out of the range of the desired measurement value, the changer changes the applying setpoint from the applying setpoint used in acquisition of the measurement value to a different applying setpoint, the acquirer measures the reference workpiece using the changed applying setpoint and acquires a measurement value, and the determiner determines whether the measurement value acquired using the changed applying setpoint is within the range of the desired measurement value (paragraph 29, “In another embodiment, the feed forward control system 112 is responsive to the measured one or more displacement measurement values 120 from the one or more displacement measurements with the one or more height error values 118 from the one or more height error measurements to generate one or more displacement targets 122. For example, the one or more displacement targets 122 may be generated by adding the one or more height error values 118 to the one or more displacement values 120.”; paragraph 19, “Embodiments of the present disclosure are directed to a system and method suitable for auto focusing in a substrate inspection system through the dynamic adjustment of height of an inspected substrate surface. In one embodiment, the dynamic adjustment of substrate height includes the measurement of substrate height error at selected regions of the substrate (e.g., regions of substrate inspection) coupled with feedback control of a substrate stage actuation device. In another embodiment, the dynamic adjustment of substrate height includes the measurement of one or more substrate stage displacement targets at selected regions of the substrate coupled with feed forward control of the substrate stage actuation device. ”).
Cai teaches all of the limitations above, however fails to disclose all the claimed features of applicant’s instant invention, specifically including: 
1, 27, A setpoint adjustment apparatus for a displacement meter, the setpoint adjustment apparatus comprising: processing circuitry configured as an acquirer to acquire a measurement value indicating a displacement of a reference workpiece on basis of a reception light signal received from a displacement meter, the displacement meter comprising a light source to emit light to the reference workpiece and a light receiver to receive reflected light from the reference workpiece and output the reception light signal, the reference workpiece serving as a standard of a measurement target; a storage comprising a storage area for storing an applying setpoint to be used in measurement of the reference workpiece, the storage being configured to store setpoints defining measurement conditions for measurement of the reference workpiece and store a desired measurement value to be compared with the measurement value; the processing circuitry further configured as a determiner to determine whether the measurement value acquired by the acquirer in measurement of the reference workpiece using the applying setpoint is within a range of the desired measurement value; and the processing circuitry further configured as a changer to change the applying setpoint, wherein when the measurement value is determined to be within the range of the desired measurement value, the applying setpoint used in acquisition of the measurement value is employed as the applying setpoint to be used in inspection of a measurement target, and when the measurement value is determined to be out of the range of the desired measurement value, the changer changes the applying setpoint from the applying setpoint used in acquisition of the measurement value to a different applying setpoint, the acquirer measures the reference workpiece using the changed applying setpoint and acquires a measurement value, and the determiner determines whether the measurement value acquired using the changed applying setpoint is within the range of the desired measurement value, and wherein the setpoints comprise at least one of setpoints for light emissions each indicating an amount of light emitted from the light source to the reference workpiece, or setpoints for sampling periods each indicating a period of reading the reception light signal from the light receiver.
15, A setpoint adjustment apparatus for a displacement meter, the setpoint adjustment apparatus comprising: 
an acquirer to acquire a measurement value indicating a displacement of a reference workpiece on basis of a reception light signal received from a displacement meter, the displacement meter comprising a light source to emit light to the reference workpiece and a light receiver to receive reflected light from the reference workpiece and output the reception light signal, the reference workpiece serving as a standard of a measurement target; 
a storage to store setpoints defining measurement conditions for measurement of a reference workpiece serving as a standard of a measurement target and store a desired measurement value for evaluation of a result of measurement, the setpoints comprising an initial setpoint; a setter to set the initial setpoint as an applying setpoint to be used in measurement of the measurement target; an acquirer to acquire a measurement value indicating a displacement of the reference workpiece using the initial setpoint; a determiner to determine whether the measurement value acquired by the acquirer using the initial setpoint is within a range of the desired measurement value; and a changer to change the applying setpoint to another setpoint different from the initial setpoint, wherein when the measurement value is determined to be within the range of the desired measurement value, the initial setpoint set by the setter is employed as the applying setpoint, and when the measurement value is determined to be out of the range of the desired measurement value, the changer changes the applying setpoint to another setpoint different from the initial setpoint, and wherein the setpoints comprise at least one of setpoints for light emissions each indicating an amount of light emitted from the light source tothe reference workpiece,_or setpoints for sampling periods each indicating a period of reading the reception light signal from the light receiver.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896